Name: Council Regulation (EEC) No 1040/84 of 10 April 1984 amending Regulation (EEC) No 1508/76 on imports of olive oil originating in Tunisia (1983/84)
 Type: Regulation
 Subject Matter: processed agricultural produce;  Africa
 Date Published: nan

 14. 4 . 84 Official Journal of the European Communities No L 102/7 COUNCIL REGULATION (EEC) No 1040/84 of 10 April 1984 amending Regulation (EEC) No 1508/76 on imports of olive oil originating in Tunisia ( 1983/84) 12,09 ECU per 100 kilograms for the period 1 November 1983 to 31 October 1984 ; Whereas Regulation (EEC) No 1508 /76 should accor ­ dingly be amended, HAS ADOPTED THIS REGULATION : Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament ('), Whereas Article 16 and Annex B to the Cooperation Agreement between the European Economic Commu ­ nity and Tunisia (2) stipulate that, if the country in question levies a special export charge on imports into the Community of olive oil falling within subheading 15.07 A I of the Common Customs Tariff, the levy applicable to such oil is to be reduced by a fixed amount of 0,60 ECU per 100 kilograms and by an amount equal to the special charge, but not exceeding 12,09 ECU per 100 kilograms in the case of reduction provided for in the aforementioned Article and 12,09 ECU per 100 kilograms in the case of the additional amount provided for in the aforementioned Annex B ; Whereas the aforementioned Agreement was imple ­ mented by Regulation (EEC) No 1508 /76 (3), as last amended by Regulation (EEC) No 3488 /82 (4) ; Whereas the Contracting Parties have agreed , by exchanges of letters , to fix the additional amount at Article 1 ( 1 ) (b) of Regulation (EEC) No 1508 /76 is hereby replaced by the following : '(b) an amount equal to the special charge levied by Tunisia on exports of the said oil but not exceeding 12,09 ECU per 100 kilograms, this amount being increased from 1 November 1983 to 31 October 1984 by 12,09 ECU per 100 kilograms.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 10 April 1984. For the Council The President C. CHEYSSON (') OJ No C 10, 16 . 1 . 1984, p. 274 . (2 ) OJ No L 141 , 28 . 5 . 1976 , p . 195 . ( J ) OJ No L 169 , 28 . 6 . 1976 , p. 9 . C ) OJ No L 372, 30 . 12 . 1982, p. 13 .